TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00097-CR


Robert William Moore, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
NO. CR2006-105, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING


O R D E R
PER CURIAM
		Robert William Moore timely filed a notice of appeal after the district court revoked
his deferred adjudication community supervision, convicted him of indecency with a child, and
imposed a 12-year sentence.  The State filed a motion to dismiss the appeal for want of jurisdiction
based on the district court's certification that this was a plea-bargain case, and Moore had no right
of appeal.  See Tex. R. App. P. 25.2(a)(2), (d).
		The district court has since filed an amended certification stating that this is not a
plea-bargain case, and Moore has the right of appeal.  Accordingly, we overrule the State's motion
to dismiss the appeal for want of jurisdiction.
		It is so ordered this 24th day of September, 2008.

Before Chief Justice Law, Justices Puryear and Pemberton
Do Not Publish